Title: To George Washington from Budd & Pryor, 31 October 1796
From: Budd & Pryor
To: Washington, George


                        
                            Sir 
                            Philada 31 October 1796
                        
                        It is with much reluctance we address ourselves to you on the present occasion,
                            but as we think our interest as well as that of the City of Washington materially concerned,
                            we have thought it necessary to make you acquainted with the subject on which this
                            application is founded, in order to see how far the Comms. of the City have acted with
                            Propriety towards us.
                         
                        We, together with Mr Robt S. Bickley & Mr Danl William jr are the
                            proprietors of the Ticket which drew the Hotel—Immediately after the
                            Lottery had finished drawing, we found that the Buildings were not
                            Progressing, in consequence of which we wrote to the Comms., requesting them to acquint us
                            with the situation of the Building & to furnish us with Copies of the engagements
                            entered into between Mr Blodget & them, they accordingly sent us
                            forward a Copy of a Mortgage given by Mr Blodget to Mr Johnston & Mr Peter, to
                            indemnify the Comms. against all damages Costs &c. which they might sustain on Accot
                            of said Lotty and wrote us at the same time that they would do all in their Power to have
                            the Buildings compleated—Finding in a short time after, that the Buildings were wholly
                            neglected, our Geo. Budd, waited on the Comms. at the City of Washington & made a
                            regular complaint to them against Mr Blodget’s conduct (who we conceived their agent) for
                            not furnishing funds to proceed with the Buildings, in consequence of this application, the
                            Comms. wrote to Mr Blodget, & told him, they had no alternative left, unless he did
                            in a given time furnish funds, they would be obliged to institute a suit to forclose the
                            Mortgage, and sell as much of the Property Mortgaged as would enable them to finish the
                            Hotel & out Buildings—Mr Blodget then came forward & we understood from the
                            Comms. had lodged with them a certain Sum to proceed with the Work—those funds we have been
                            informed since are exhausted, and the work at a stand—The Comms. now Sir decline that
                                interference in the exercise of their power over Mr Blodgets
                            property which we think they ought in justice to proceed against in order to compleat the
                            work, they now tell us that the former Commissioners had no right to bind them, and that
                            they consider this business as having no connection with the City, or with them as Public
                            Officers & that they are not authorized to interfere in the business—Those Gentlemen
                            have already interfered & told Mr Blodget that they were compell’d to proceed
                            against his property, and now they disclaim any interference—All we ask Sir is justice, we
                            thought at one time the Comms. disposed to see it done, we have no controul over Mr Blodget,
                            but they certainly have & we think the Buildings ought to be compleated by
                            Somebody—We beg the favor of you Sir to investigate the truth of our assertions and if it is
                            necessary we will lay before you Copies of all our letters as well as theirs on the Subject.
                            We are with every Sentiment of esteem & respect Sir Your Mo. Obedt Servts
                        
                            Budd & Pryor
                            
                        
                    